UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7144


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID MICHAEL BLACKMON, a/k/a Black, a/k/a Concord,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:01-cr-00184-GCM-5)


Submitted:   November 1, 2012             Decided:   November 6, 2012


Before SHEDD, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Michael Blackmon, Appellant Pro Se.  Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Gretchen C. F. Shappert, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David    Michael   Blackmon        appeals    the       district      court’s

order   denying      his   motion    for    a   sentence        reduction      under   18

U.S.C. § 3582(c)(2) (2006).                We have reviewed the record and

find    no   reversible     error.         Accordingly,         we    affirm    for    the

reasons stated by the district court.                     See United States v.

Blackmon, No. 3:01-cr-00184-GCM-5 (W.D.N.C. June 27, 2012).                            We

dispense     with    oral    argument       because       the        facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                           2